Citation Nr: 0511774	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  99-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation for a genitourinary disorder 
pursuant to 38 U.S.C.A. § 1151(a) (West 2002).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran's case was remanded for 
additional development in October 2003.  It is again before 
the Board for appellate review.


FINDING OF FACT

The veteran does not have a genitourinary disorder due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance or fault on the part of VA in 
furnishing his medical treatment.  His urethral strictures 
and enlarged bladder are not the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria to establish entitlement to compensation for a 
genitourinary disorder under the provisions of 38 U.S.C.A. § 
1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 69 
Fed. Reg. 46,433 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran submitted his claim for compensation pursuant to 
38 U.S.C.A. § 1151 in November 1998.  The veteran alleges 
that he suffers a non-functioning and enlarged bladder and 
recurrent urethral strictures due to inadequate surgeries.  
He claims that he had surgeries performed in VA facilities 
that led to his condition.  

Medical records from Allen Memorial Hospital show that the 
veteran was involved in a very severe motor vehicle accident 
(MVA) in February 1965, several months following his release 
from active duty in August 1964.  He was initially 
hospitalized for a period from February 7, 1965, to April 9, 
1965.  The veteran was in coma from February 7, 1965, to 
March 21, 1965.  He suffered a right frontal compound 
depressed skull fracture, multiple rib fractures on the right 
with a hemothorax, and a convulsive disorder.  The records 
show that a Foley catheter was inserted on admission on 
February 7, 1965, and was removed on April 3, 1965.  A 
progress record entry noted that the veteran kept yanking on 
his catheter and it was removed.  Temporary bleeding was 
noted.  

There are five volumes of VA medical treatment records 
associated with the claims file.  The records show that the 
veteran was first admitted to the VA medical center (VAMC) in 
Iowa City, Iowa, in May 1966.  The veteran was transferred 
from a private mental health facility.  He was inpatient for 
two months at the time.  There was no evidence of any type of 
genitourinary disorder at the time and no complaints from the 
veteran in that regard.  

The veteran was first treated by VA for a urethral stricture 
in September 1970.  He came to VA for treatment after 
experiencing a diminishing stream over a period of time.  
This was followed by several additional procedures in the 
next several years.  The veteran had a first stage 
urethroplasty in January 1971.  The Board notes that nursing 
notes from this period of hospitalization show that the 
veteran had surgery on January 21, 1971.  His catheter was 
removed on January 30, 1971.  This was followed by a second 
stage urethroplasty in March 1971.  The surgery was repeated 
in 1972 with a first stage urethroplasty taking place in 
January 1972 and a second stage urethroplasty done in July 
1972.  Another first stage urethroplasty was done in August 
1982 and a second stage urethroplasty performed in November 
1982.  

The remainder of the VA records, covering a period from 1972 
to 1999, show that the veteran underwent periodic urethral 
dilatation at VA facilities in Iowa and Arkansas.

The Board notes that the VA medical records also contain a 
number of statements from the veteran wherein he complained 
about having to be catheterized and of continued problems 
with his bladder either not emptying or his not being able to 
control when his bladder would empty and of a diminished 
stream.

The RO obtained a medical opinion from the chief, urology 
section, at the Iowa City VAMC in January 1999.  The 
physician reviewed the treatment records and noted that the 
veteran had a catheter inserted during his treatment for his 
injuries from the MVA.  He noted that the first surgery for a 
urethral stricture occurred in 1970.  He also noted that the 
veteran had undergone additional procedures.  The physician 
said that the veteran had been placed on intermittent 
catheterizations that he would do two to three times a day.  
The physician said that it was his impression that the 
veteran's problems were not directly caused or worsened by VA 
care either at the Iowa City medical center or at any other 
VAMC.  He said that his next impression was that the 
veteran's bladder problems had continued to worsen from 
natural progression and may continue to do so in the future.  
The physician stated that there had been no failure of the VA 
medical system to provide a degree of care that would be 
expected of a reasonable healthcare provider.  Finally, he 
said that he did not feel that there were events in the 
veteran's treatments that precipitated a worsening of his 
condition.

The RO denied the veteran's claim in June 1999.  The RO cited 
to the above medical opinion in finding that there was no 
fault on VA's part, and no event not reasonably foreseeable 
that proximately caused the veteran's additional disability.  
The veteran was provided notice of the rating action and 
given a copy of the rating decision in June 1999.

Associated with the claims file is a Report of Contact with 
the veteran that memorialized a telephone conversation of 
June 26, 1999.  The report noted that the VA source explained 
the basis of the denial of the veteran's claim.  It was also 
explained that the decision did not mean that his condition 
had not gotten worse over the years.  The VA medical opinion 
was discussed and it was explained to the veteran that he 
would probably need to obtain a medical opinion from a 
competent source that offered a different conclusion than 
that reached by the VA physician.

The veteran submitted his notice of disagreement (NOD) in 
June 1999.  He said a VA physician at the VAMC in Little 
Rock, Arkansas, told him that the early removal of a catheter 
caused his urinary tract to close down.  

There is another Report of Contact, dated July 9, 1999, which 
notes that the veteran was advised to submit his substantive 
appeal to continue his appeal.  The veteran said that he 
intended to seek a medical opinion from a private doctor to 
support his claim.

The veteran testified at a hearing at the RO in August 1999.  
The veteran said that he had had three surgeries to address 
his voiding problem.  He said that he was told at his last 
hospitalization that his catheter was pulled out too soon on 
his first two surgeries.  This caused a "piece of" him to 
die.  He said his bladder was not emptying and began a 
process of stretching and getting bigger.  He said that he 
now had to dilate himself every time he wanted to urinate.  
The veteran testified that he kept pulling out his catheter 
during his initial period of hospitalization after his MVA in 
1965.  He said that he did not really have trouble urinating 
from 1965 to 1970 other than his stream became very small.  
He said that he had surgery at the Iowa City VAMC where the 
surgeon replaced a piece of his ureter.  The veteran said the 
piece died when his catheter was removed too soon.  He said 
he had the surgery twice.  

Additional records from Allen Memorial Hospital, for the 
period from February 1965 to June 1965, and from 1995 to 
1997, were associated with the claims file.  The records do 
not provide any additional pertinent information regarding 
the onset of the veteran's urinary tract/bladder problems.

Records from Springdale Memorial Hospital were also obtained; 
however, the records related to the veteran's cardiac surgery 
and treatment in April 1993. 

The Board remanded the veteran's case for the purpose of 
obtaining a VA examination in May 2001.  The veteran was 
afforded a VA examination in December 2001.  The examiner 
noted that he had reviewed the veteran's claims file prior to 
seeing the veteran and again with the veteran present.  There 
is no indication that the examiner saw the five volumes of VA 
treatment records.  The examiner reviewed the VA records 
relating to treatment of the veteran's complaint of a slow 
stream, beginning in September 1970.  The examiner also 
addressed the veteran's surgery on January 25, 1971.  He said 
that it was difficult to tell from the records how long the 
veteran had a catheter in place.  The veteran said it was 
three days and the examiner said that there was no mention of 
the veteran going home with one so it seemed like three days 
was the interval.  (The veteran was hospitalized from January 
18, 1971, to February 2, 1971, with surgery on January 21, 
1971).  The examiner provided a diagnosis of recurrent 
urethral strictures.

The examiner said that the veteran clearly felt that his 
difficulties were due to medical malpractice.  The examiner 
noted that the veteran claimed that a Foley catheter was 
removed after only three days following an urethroplasty and 
it should remain in place for one to two weeks.  The examiner 
said it was not his area of expertise so he consulted with 
the urology department at the VAMC.  He said he was told that 
the standard of care was that a catheter should remain in 
place two to three weeks.  If the catheter is removed sooner, 
the patient is more likely to have recurrent strictures, 
which was the veteran's problem.  The examiner added that it 
was impossible for him to say if all of the veteran's medical 
problems were due to his not having a catheter in place for a 
longer period.  He noted that the veteran had gone long 
periods without any strictures.  The examiner concluded by 
saying it was more likely than not that the natural 
progression of the veteran's condition would have caused many 
of the urethral problems described.  However, he said he was 
equally confident that the decisions made by the physicians 
that cared for the veteran contributed to his problems and 
required him to have more interventions than he otherwise 
would have.

The RO returned the examination to the Iowa City VAMC and 
asked that the examiner provide additional information 
regarding the opinion expressed in December 2001.  An 
addendum to the earlier report was provided in May 2002.  
Specifically, the examiner was asked to answer six questions.  
First, whether additional disability was caused by VA 
carelessness.  The examiner said, as noted previously, that 
the veteran's catheter, post-stricture correction, was 
removed after only a few days.  It was standard to leave a 
catheter in place for one to two weeks after an 
urethroplasty, per his discussion with urology staff.  He 
said that removing a catheter early increases the likelihood 
of stricture recurrence.  The examiner said that he felt that 
the veteran did suffer additional disability by VA 
carelessness.  He said that the catheter should have been 
left in place longer.  The examiner then added, "[t]hat 
being said, after reviewing the patient's full file, it is 
clear that the stricture would have recurred in any case 
farther down the road.  Therefore the early removal required 
additional procedures, but did not change the patient's long-
term course."  

Second, the examiner said that there were no additional 
disabilities caused by VA negligence.  Third, in response to 
a question of whether any additional disabilities were caused 
by lack of proper VA skill, the examiner said he could not 
comment as to why the catheter was removed early.  He said 
this could have been carelessness or it could have been that 
the individuals caring for the veteran were unaware that a 
longer course would be in the veteran's best interest.  
Fourth, as to whether there were additional disabilities 
caused by error in judgment, or similar instances of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, the examiner said that the veteran had 
been provided aggressive care of his disorder.  The examiner 
said that he found no lack of care or surgical treatment.  He 
said the only area where care could have been altered was in 
leaving the catheter in longer.  Fifth, was whether any 
additional disability was caused by an event not reasonably 
foreseeable.  The examiner said this was not the case.  The 
continuing return of the veteran's strictures was not 
uncommon and no matter what VA personnel would have done, it 
is more likely than not that this would have been his course 
in any case.  Sixth, the examiner was asked if there were any 
additional problems that were due to VA treatment.  He said 
there were no additional problems.  Rather, the veteran's 
stricture returned more rapidly than it otherwise would have.  
This would require additional procedures that were provided 
by VA.  He said that this had not changed the veteran's long-
term course in the least.

The case was returned to the Board.  Because the record 
contained insufficient medical evidence to decide the claim, 
the Board requested a medical opinion from the Veterans 
Health Administration (VHA) in March 2003.  The VHA opinion, 
dated in May 2003, was rendered by physician who was chief of 
urology surgical service at a VA medical center.  There is no 
indication that the VA physician ever treated the veteran and 
the veteran was never treated at the VA medical center where 
the physician worked.  

The physician stated he had reviewed the claims file and the 
five volumes of VA treatment records.  The physician provided 
a review of the veteran's multiple procedures that were 
documented in all of the medical records in the claims file 
and VA treatment records.  This review consisted, in part, of 
32 paragraphs that addressed individual events dating from 
April 1, 1965, to July 22, 1999.  In paragraph three, the 
physician noted that the veteran was assessed as having 
chronic pyelonephritis (left) and urethral stricture as of 
September 23, 1970.  In paragraph six, the physician reviewed 
the relevant notes regarding the veteran's surgery in January 
1971 and the placement and removal of his catheter.  The 
remainder of the paragraphs noted the several additional 
surgeries, tests, and dilatations performed over the years.  
The examiner stated that the veteran's current genitourinary 
disability involved his having been on intermittent 
catheterizations.  The veteran had developed a large capacity 
bladder, probably of neuropathic/psychogenic origin.  The 
physician said that the veteran continued to have urethral 
strictures that may need dilations or future interventions.

The physician stated that the treatment provided by VA was 
appropriate and did not cause the disability.  The physician 
further stated that urethral strictures of the type 
experienced by the veteran were notorious for high 
reoperation rates and future interventions.  The adverse 
occurrences following urethroplasty were not foreseeable.  
The physician said that VA could not be faulted for re-
operations.  The physician said that he could not find 
carelessness, negligence, and lack of proper skill or error 
in judgment.  Finally, the physician stated that catheter 
removal after first stage urethroplasty (both times) was 
appropriate and did not contribute to recurrence of urethral 
stricture.  

The Board notified the veteran of the request for the VHA 
opinion in March 2003.  He was informed that he and his 
representative would be given 60 days to respond to the 
opinion.  The Board provided a copy of the above opinion to 
the veteran's representative in July 2003.  The 
representative was advised that he had 60 days to submit 
additional evidence and/or argument in the case.  

The veteran wrote to the Board in August 2003.  He included a 
copy of the March 2003 notice from the Board of the intent to 
obtain a VHA opinion.  The veteran said that he had not 
received a copy of the medical opinion.  

The veteran's representative submitted a statement in July 
2003.  The statement acknowledged receipt of the medical 
opinion and conceded that the physician had rendered an 
expert opinion.  The representative did not provide any 
additional argument but noted that the physician was not 
outside VA.

The Board remanded the case for additional development in 
October 2003.  This included providing the veteran with a 
copy of the May 2003 medical opinion as well as providing the 
notice required under the Veterans Claims Assistance Act of 
2000 (VCAA).  The RO was instructed to re-adjudicate the 
claim in light of all the evidence.  

The RO wrote to the veteran in May 2004.  In addition to 
providing the notice required by the VCAA, the letter also 
informed the veteran that he was being provided with a copy 
of the May 2003 VHA medical opinion.

The veteran wrote to the RO in October 2004 and said that he 
had not received his copy of the VHA medical opinion.  A 
Report of Contact, dated October 5, 2004, also noted that the 
veteran called to say he had not received his copy of the 
medical opinion.

The RO again wrote to the veteran in October 2004.  The 
letter asked that the veteran respond to the request for 
information contained in the RO's May 2004 letter.  The 
veteran was also requested to submit any additional evidence 
as soon as possible, preferably within 30 days.  

The veteran responded that same month.  He said that a doctor 
had not seen him for his condition since he had been on self-
dilation.  He repeated his assertion that the reason he had 
to do self-dilation was because of "bad" operations that 
had left him with an enlarged bladder.  He also repeated his 
assertion that a VA doctor told him that his catheter had 
been removed too soon on one of his earlier operations.  He 
now claimed that the catheter should have been in place for 
one month but it was removed after 15 days.  

The RO issued a supplemental statement of the case (SSOC) 
that reviewed the VHA medical opinion.  The SSOC fully 
informed the veteran of the basis for the continued denial of 
his claim.  

The veteran submitted a statement in response in January 
2005.  The veteran repeated his assertion that the early 
removal of a catheter had caused his continuing problems of 
urethral strictures and had caused his enlarged bladder.

The veteran's representative submitted additional argument in 
the case in March 2005.  The submission again noted that VA 
had obtained a VHA opinion in this case.  It was also noted 
that the representative had conceded that the opinion was an 
expert opinion.  Again, the representative commented that the 
opinion was not obtained outside the VA.  The March 2005 
submission also addressed the Board's October 2003 remand and 
that the Board noted the prior statement from the 
representative from the representative's submission in July 
2003.  The March 2005 submission said that the Board failed 
to note that the representative objected to the opinion.  
Nothing further was said in this regard, to include the basis 
for the objection, or the alleged harm done to the veteran.  

The Board does note that the representative objected to the 
October 2003 remand for the "purpose of notification and 
development required by VCAA [sic] was for the purpose of 
complying with the laws, regulations, and directives, and not 
for the benefit of the veteran."  The representative further 
stated that "[t]he Board knew that the medical opinion was 
unfavorable to the veteran so how could compliance with the 
VCAA help the veteran's case; without seeking another expert 
medical opinion benefit the veteran [sic]?"  

II.  Analysis

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed his claim for disability 
compensation for a genitourinary disorder, pursuant to the 
provisions of 38 U.S.C.A. § 1151, in November 1998.  Even if 
one were to construe a September 1998 statement from the 
veteran as a claim in this instance, the claim would still be 
after October 1, 1997.  Consequently, the veteran's 
38 U.S.C.A. § 1151 claim will be adjudicated based upon the 
current law.  See VAOPGCPREC 40-97 (Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Board notes that regulations to implement the current 
version of 38 U.S.C.A. § 1151 were promulgated in August 
2004.  See 69 Fed. Reg. 46,426-46,434 (Aug. 2, 2004) (to be 
codified at 38 C.F.R. § 3.361).  The effective date of the 
change is September 2, 2004.  These regulations merely re-
stated the criteria already present in the statute, 38 
U.S.C.A. § 1151.  The veteran was provided with the 
provisions of the new regulations by way of the December 2004 
SSOC.

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  See 69 Fed. Reg. 46,433; 38 C.F.R. § 3.361(b) 
(effective September 2, 2004).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  See 69 Fed. Reg. 46,433; 38 C.F.R. 
§ 3.361(c)(1) (effective September 2, 2004).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 69 Fed. Reg. 46,433; 
38 C.F.R. § 3.361(c)(2) (effective September 2, 2004).  
Additional disability caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 69 
Fed. Reg. 46,433; 38 C.F.R. § 3.361(c)(3) (effective 
September 2, 2004).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 69 Fed. Reg. 46,433; 
38 C.F.R. § 3.361(d) (effective September 2, 2004).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability or death (see 38 C.F.R. 
§ 3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  See 69 Fed. Reg. 46,433; 38 C.F.R. 
§ 3.361(d)(1) (effective September 2, 2004).  

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  See 69 
Fed. Reg. 46,433-34; 38 C.F.R. § 3.361(d)(2) (effective 
September 2, 2004).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of chapter 38 C.F.R.  See 69 Fed. Reg. 46,434; 
38 C.F.R. § 3.361(d)(2) (effective September 2, 2004).  

Throughout the current appeal in the present case, the 
veteran has contended that he developed recurrent urethral 
strictures and an enlarged bladder as a result of VA 
surgeries.  He further contends that the early removal of his 
catheter at the time of his January 1971 surgery was the 
underlying basis for his subsequent development of urethral 
strictures.  However, the veteran's conclusion regarding the 
etiology of his urethral strictures and enlarged bladder 
cannot be held to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, the veteran's 
assumptions of the origin of his urethral strictures and 
enlarged bladder must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulations.  

The only objective evidence in support of the veteran's 
assertion is contained in the December 2001 VA examination 
report and, in part, the May 2002 addendum from the same VA 
examiner, an examiner who was not a urologist.  The examiner 
only reviewed the claims file.  He made no mention of 
reviewing the voluminous VA treatment records.  The examiner 
accepted the veteran's statement of a catheter being removed 
after only three days in reaching his conclusion that the 
removal of the catheter at the time of the January 1971 
surgery was more likely to lead to recurrent strictures.  
However, the treatment records show that the catheter was in 
place for approximately 10 days after the January 21, 1971 
surgery.  The alleged early removal of the catheter was the 
only basis for the VA examiner to say that any measure of VA 
care contributed in any way to the veteran's current disorder 
of recurrent strictures.  Accordingly, the Board accords no 
probative value to this aspect of the opinion.

The bases for this conclusion are that the VA physician was 
entirely in error on length of time that the catheter was in 
place for the January 1971 surgery, and the fact that he was 
not an urologist.  The Board notes that the examiner 
consulted with urologists in forming his opinion and learned 
that a catheter should remain in place for one to two weeks.  
However, he was not aware that the veteran's catheter had 
remained in place for over a week in regard to the January 
1971 surgery, a time period that fell within the normal 
standard of care that was passed along to the examiner by the 
staff of the urology section.  

The January 1999 VA medical opinion concluded that the 
veteran's problems were not directly caused or worsened by VA 
care.  The physician also said that the veteran's bladder 
problems had continued to worsen from natural progression 
although he did not provide any rationale for his opinions.

Other than the erroneous conclusion regarding the involving 
the veteran's catheter, the May 2002 opinion also reflects 
that the veteran had no additional disabilities due to VA 
negligence, error in judgment, or similar instances of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment.  The examiner also said that he found no 
lack of care or surgical treatment.  Finally, the examiner 
said that there was no additional disability caused by an 
event not reasonably foreseeable due to VA care.  

The May 2003 VHA opinion provided an extensive review of the 
many procedures done that affected the veteran's urethra and 
bladder.  This included review of the claims file and the 
five volumes of VA treatment records.  The physician provided 
current diagnoses of a large capacity bladder that was 
probably of neuropathic/psychogenic origin and continued 
urethral strictures that may need dilations or future 
interventions.  The physician then said that the treatment 
from VA was appropriate and did not cause the disability.  
Further, urethral strictures of the type experienced by the 
veteran were notorious for high reoperation rates and future 
intervention.  While the physician said that the adverse 
occurrences following urethroplasty were not foreseeable, 
this does not mean that this was an unforeseeable event as 
contemplated by 38 U.S.C.A. § 1151(a)(1)(B) or 38 C.F.R. 
§ 3.361(d)(2).  The physician noted that the type of 
strictures experienced by the veteran are clearly foreseeable 
as indicated by his description of the strictures as being 
"notorious" for high reoperation rates and future 
intervention.  The context of the physician's statement is 
such that he clearly meant the strictures are to be expected 
and that future treatment and interventions can be expected.  
This view is supported by the conclusions reached by the VA 
examiner in his May 2002 addendum.  The physician also said 
that they could not find carelessness, negligence, and lack 
of proper skill or error in judgment.  Finally, the physician 
stated that catheter removal after first stage urethroplasty 
(both times) was appropriate and did not contribute to 
recurrence of urethral stricture.  

In light of the above, the Board observes that there is no 
evidence of record which specifically shows that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment to the veteran, specifically 
medical treatment for his urethral strictures and enlarged 
bladder, has contributed to the veteran's current medical 
condition.  Nor is there any competent evidence to show that 
the recurrent urethral strictures and enlarged bladder were 
due to an event not reasonably foreseeable.  

The Board acknowledges that the veteran currently experiences 
continued urethral strictures and has been diagnosed with an 
enlarged bladder.  However, the evidence does not support the 
contention that there was any level of fault on the part of 
VA, or for that matter any evidence showing causation.  The 
Board concludes that the veteran has not suffered 
"additional disability" due to VA medical or surgical 
treatment within the meaning of 38 U.S.C.A. § 1151 (West 
2002).  Consequently, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to compensation benefits for a genitourinary disorder 
pursuant to the provisions of 38 U.S.C.A. § 1151.  His claim 
must, therefore, be denied.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), and the implementing regulations codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for compensation pursuant to 
38 U.S.C.A. § 1151 in November 1998.  The necessary 
information to complete his application for benefits is of 
record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim by way of a letter dated 
in May 2004.  The letter provided detailed information on 
what evidence the veteran needed to submit to substantiate 
his claim for compensation under the provisions of 
38 U.S.C.A. § 1151.  The veteran was informed that the RO 
would obtain all records held by Federal agencies.  The 
veteran was also advised that the RO would assist the veteran 
in obtaining evidence in support of his claim.  He was told 
that it was his responsibility to ensure that all evidence 
not in possession of VA or other Federal agency was 
submitted.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he was entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

The RO assisted the veteran in the development of evidence.  
Treatment records were obtained from VA and private sources 
and associated with the claims file.  Additionally, medical 
opinion evidence was sought on three occasions.  The veteran 
was afforded a hearing.  His case was remanded on two 
occasions and provided the veteran the opportunity to 
supplement the record with evidence favorable to his claim.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
unaware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2004).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation for a genitourinary disorder 
pursuant to 38 U.S.C.A. § 1151 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


